Exhibit 10.12

 

FIFTH AMENDMENT (2018-1) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2016 (the "Plan"), the
Plan is hereby amended as follows, effective December 31, 2018, to i) cease all
accrual of benefits as of December 31, 2018 for any Grandfathered Participant
who is as of such date a Highly Compensated Employee, or for any other
Grandfathered Participant upon such date thereafter when such Grandfathered
Participant becomes a Highly Compensated Employee. In order to accomplish this
result, the following amendments are made to the Plan:

1.         Section 4.1(b)(i) shall be amended to add a new last sentence to read
as follows:

Notwithstanding the foregoing, effective December 31, 2018 a Grandfathered
Participant who is or thereafter becomes a Highly Compensated Employee shall
cease to be treated as a Grandfathered Participant for purposes of accrual of
benefits as of the December 31 (2018 or thereafter) prior to the first day of
the Plan Year in which such Participant is a Highly Compensated Employee (the
“Special Freeze Date”), and shall not thereafter be treated as a Grandfathered
Participant for purposes of accrual of benefits.

 

2.        Section 4.1(c) shall be amended by deleting the last sentence thereof
(“The foregoing freeze shall not apply to Grandfathered Participants.”), and
adding the following in its place:

 

The foregoing freeze shall not apply to Grandfathered Participants except that
if a Grandfathered Participant ceases to be treated as a Grandfathered
Participant for benefit accrual purposes, as set forth in Section 4.1(b)(i),
then upon the Special Freeze Date as defined in Section 4.1(b)(i) the following
rules (to the extent applicable) shall apply in determining such Participant’s
Accrued Benefit:

(iv)           Compensation.  No Compensation paid after the Special Freeze Date
shall count under the Plan when determining such Grandfathered Participant’s
Average Monthly Compensation.

(v)            Years of Accrual Service.  No period of employment with the
Employer or a Participating Employer after the Special Freeze Date shall count







--------------------------------------------------------------------------------

 



 

under the Plan when determining such Grandfathered Participant’s Years of
Accrual Service.

(vi)           Primary Social Security Retirement Benefit.  The Primary Social
Security Retirement Benefit of such Grandfathered Participant shall be
determined as of Special Freeze Date.

3.         Exhibit A: Salaried Employees’ Pension Plan of the Amphenol
Corporation, is amended by adding the following Note to the end of the cover
pages thereof:

(3)         Freeze for Grandfathered Participants who are Highly Compensated
Employees.  The Plan document has been amended, effective December 31, 2018, to
provide that a Grandfathered Participant will cease accruals upon becoming a
Highly Compensated Employee.  The amendments apply to this Exhibit.  See
Sections 4.1(b) and (c) of the Plan document to determine the effect of this
amendment on the terms of the Exhibit.

4.         Exhibit C: LPL Technologies Inc. Retirement Plan is amended by adding
the following Note to the end of the cover pages thereof:

(3)         Freeze for Grandfathered Participants who are Highly Compensated
Employees.  The Plan document has been amended, effective December 31, 2018, to
provide that a Grandfathered Participant will cease accruals upon becoming a
Highly Compensated Employee.  The amendments apply to this Exhibit.  See
Sections 4.1(b) and (c) of the Plan document to determine the effect of this
amendment on the terms of the Exhibit.

5.         The first page of Exhibit G: Pension Plan for Salaried Employees of
the Sidney Division, Amphenol Corporation, is amended by adding the following
Note to the end thereof:

(3)         Freeze for Grandfathered Participants who are Highly Compensated
Employees.  The Plan document has been amended, effective December 31, 2018, to
provide that a Grandfathered Participant will cease accruals upon becoming a
Highly Compensated Employee.  The amendments apply to this Exhibit.  See
Sections 4.1(b) and (c) of the Plan document to determine the effect of this
amendment on the terms of the Exhibit.







--------------------------------------------------------------------------------

 



 

6.         Exhibit B (Hourly Employees’ Pension Plan) is amended by modifying
the numbering of existing subsection (ix) of Section 4.1(a)(10) to be existing
subsection (x) thereof, and inserting the following new subsection (ix) of
Section 4.1(a)(10) to read as follows:

(x)           RF Danbury Employees with Severance from Service Date on or after
January 1, 2019

Notwithstanding the preamble to this Section 4.1(a) for the RF Danbury Employee
whose Severance is on or after January 1, 2019, the amount of the monthly
retirement benefit in the Normal Form to be provided for each Participant who
retires on his or her Normal Retirement Date shall be equal to such
Participant’s Accrued Benefits as of any such date equal to the sum of:

(A)    The number of Years of Accrual Service prior to January 1, 2001,
multiplied by $14.00; and

(B)    The number of Years of Accrual Service on or after January 1, 2001,
multiplied by $37.00.

 

6.         Section 16.35, the definition of Highly Compensated Employee, is
amended by restating clause (b) in the second paragraph thereof to read as
follows:

(b)   for the preceding year had Compensation from the Employer in excess of
$80,000 (as adjusted pursuant to Section 415(d) of the Code.)

 

 

 

 

 

 

 

 

AMPHENOL CORPORATION

 

 

 

 

Dated:

October 29, 2018

By:

/s/ David Silverman

 

 

Its:

Vice President, Human Resources

 

 



--------------------------------------------------------------------------------